NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


ALAM KHOSRU, AKA Ratan Mollah,                   No. 13-71026

             Petitioner,                         Agency No. A072-483-479

   v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:       GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

        Alam Khosru, a native and citizen of Bangladesh, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to consider Khosru’s procedural due process contention

because he did not present it to the BIA. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004).

      Substantial evidence supports the agency’s adverse credibility determination

based on Khosru’s filing and pursuit of two prior asylum applications that he

admitted were fraudulent. See Shrestha, 590 F.3d at 1048; Dhital v. Mukasey, 532

F.3d 1044, 1050-51 (9th Cir. 2008) (prior fraudulent asylum claim supported

adverse credibility finding); see also Singh v. Holder, 643 F.3d 1178, 1181 (9th

Cir. 2011) (“An asylum applicant who lies to immigration authorities casts doubt

on his credibility and the rest of his story.”). The record does not support

Khosru’s contentions that the agency failed to consider the totality of the

circumstances or otherwise improperly analyzed his claims. Khosru’s

explanations for his prior false statements do not compel the opposite result. See

                                          2                                    13-71026
Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible

testimony, Khosru’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Khosru’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and Khosru does not point to any other

evidence in the record that compels the conclusion that it is more likely than not he

would be tortured by or with the consent or acquiescence of a public official in

Bangladesh. See id. at 1156-57. We reject Khosru’s contentions that the agency

did not analyze his claim properly. See Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (agency adequately considered the evidence and sufficiently

announced its decision).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   13-71026